Citation Nr: 0008211	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-40 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for herniated disc L5-
S1.

2.  Entitlement to service connection for degenerative 
changes of the cervical spine.

3.  Entitlement to service connection for degenerative 
changes of the thoracic spine.

4.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected central serous retinopathy 
(CSR).

5.  Entitlement to service connection for depression, claimed 
as secondary to service-connected CSR.

6.  Entitlement to a disability rating in excess of 20 
percent for CSR.

7.  Entitlement to a total rating based upon individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows that he served on active duty 
from October 1981 to November 1994.  Further, this document 
lists the veteran as having had 4 years of prior active 
service, and 2 years of prior inactive service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  In a 
June 1995 rating decision, the RO granted service connection 
for CSR, and assigned a 10 percent disability rating, 
effective December 1, 1994.  This rating was subsequently 
increased to 20 percent by an April 1997 rating decision, 
effective December 1, 1994.  Service connection was denied 
for headaches and depression by an April 1996 rating 
decision.  The veteran's herniated disc L5-S1 and TDIU claims 
were denied by an April 1997 rating decision.  His cervical 
and thoracic spine claims were denied by the RO in a March 
1999 rating decision.

The veteran provided testimony at a personal hearings 
conducted before the RO in September 1996 and July 1997.  
Transcripts of both hearings are of record.  It is noted that 
the veteran had also requested a personal hearing before a 
Member of the Board, but that request was withdrawn by the 
veteran in a December 1999 statement.

It is noted that the veteran's lumbar spine claim (i.e. 
herniated disc L5-S1) was certified to the Board on the basis 
of requiring new and material evidence to reopen.  However, a 
review of the claims folder does not show any prior final 
decision regarding this issue.  Service connection was 
initially denied for this claim by the RO in the April 1997 
decision.  The veteran's Notice of Disagreement was received 
later that same month.  After a Statement of the Case was 
issued in May 1997, the veteran submitted a VA Form 9, Appeal 
to the Board, in June 1997.  Therefore, the Board will 
adjudicate the claim as one of entitlement to service 
connection, and not whether new and material evidence has 
been presented.  Furthermore, the Board notes that in the 
most recent Supplemental Statements of the Case issued in 
September 1999, the RO stated that the original claim was 
denied because it was not well grounded, and that the 
additional evidence was cumulative of that previously of 
record.  In short, the RO indicated that the veteran needed 
to provided evidence of a well-grounded claim regarding his 
herniated disc L5-S1.  As the submission of a well-grounded 
claim is the veteran's initial burden of the adjudication 
process, the Board concludes that he will not be prejudiced 
by the Board's adjudication of his claim of service 
connection for herniated disc L5-S1.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

It is also noted that the veteran had perfected a timely 
substantive appeal on the issues of entitlement to service 
connection for hearing loss, right and left knee disorders, 
and a right shoulder disorder.  However, these claims were 
withdrawn by the veteran at his September 1996 personal 
hearing.


FINDINGS OF FACT

1.  The veteran was not diagnosed with herniated disc L5-S1, 
nor degenerative changes of the cervical and/or thoracic 
spines, during his military service or within the first post-
service year.


2.  No competent medical evidence is on file which relates 
the veteran's herniated disc L5-S1, degenerative changes of 
the cervical spine, and/or degenerative changes of the 
thoracic spine, to his period of active duty, to include his 
reported back pain therein.

3.  An undated service clinical record states that the 
veteran had been experiencing severe headaches secondary to 
CSR since 1994.

4.  VA medical treatment records from January 1996 indicate 
that the veteran experienced headaches secondary to eye 
strain.

5.  The veteran was treated during service for anxiety due to 
marital problems.

6.  Post-service medical records show that the veteran 
continues to experience anxiety, and that he has received 
psychiatric counseling, in part for concerns relating to his 
family and his financial situation.



CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for herniated disc L5-S1, degenerative changes of the 
cervical spine, and degenerative changes of the thoracic 
spine are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

2.  The veteran's claims of entitlement to service connection 
for headaches and depression, as secondary to CSR, are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

I.  Spine

Background.  The veteran's spine was clinically evaluated as 
normal on a July 1975 service examination.  On a concurrent 
Report of Medical History, the veteran stated that he had not 
experienced arthritis, rheumatism, or bursitis, nor recurrent 
back pain.  However, it was also noted on this report that in 
August 1973 the veteran had a pulled muscle injury in the 
lower back which caused him to miss two (2) weeks of work.  
On a subsequent service examination conducted in November 
1979, the veteran's spine was again clinically evaluated as 
normal.  Nevertheless, it was noted on this examination that 
the veteran had reported a bone joint or other deformity 
because of a left hip problem in childhood that was corrected 
with the wearing of a brace.  On a concurrent Report of 
Medical History, the veteran stated that he had not 
experienced arthritis, rheumatism, or bursitis, nor recurrent 
back pain.  The veteran's spine continued to be clinically 
evaluated as normal on service examinations conducted in 
February 1985 and January 1990.  On Reports of Medical 
History dated in February 1985 and May 1994, the veteran 
continued to stated that he had not experienced arthritis, 
rheumatism, or bursitis, nor recurrent back pain.  A review 
of the service medical records do not show that the veteran 
was diagnosed with herniated disc L5-S1, nor degenerative 
changes of the cervical and/or thoracic spines, during his 
period of active duty.  

The veteran underwent a VA medical examination in February 
1995.  At the time of this examination, it was noted that his 
complaints included knee, back, and shoulder pain.  However, 
no chronic back disorder was diagnosed as part of this 
examination, to include degenerative changes of the lumbar, 
cervical, and/or thoracic spines.  Similarly, no such 
disability was diagnosed on a September 1995 VA joints 
examination.  It is noted that this examination focused on 
the veteran's complaints of knee and shoulder pain.

Also on file is a May 1996 Civil Service Examination report.  
With respect to the veteran's back, it was noted that he had 
full range of motion, and that deep tendon reflexes were 
3+/4+.  No chronic back disorder was diagnosed as part of 
this examination, to include degenerative changes of the 
lumbar, cervical, and/or thoracic spines.

Various VA medical treatment records are on also file which 
cover a period from February 1992 to March 1998.  These 
records include copies of the service medical records, as 
well as statements from private physicians.  Among other 
things, these records show that the veteran complained of 
back and leg pain in September 1996.  A December 1996 MRI of 
the veteran's lumbar spine, revealed, in part, that the 
intervertebral discs at T11/T12, T12/L1, L1/L2, L2/L3, L3/L4, 
and L4/5 demonstrated disc desiccation but no significant 
disc herniation.  This MRI also revealed that the 
intervertebral disc at L5/S1 demonstrated decreased disc 
height, decreased signal intensity, and posterior disc 
herniation which was central, right and left paracentral and 
foraminal.  X-rays of the cervical spine taken that same 
month revealed, among other things, disc space narrowing and 
considerable spurring at C4-5.  Overall impression was 
spondylosis at C4-5, with mild retrolisthesis, osteophytic 
encroachment of the vertebral canal and of each neural 
foramen.  X-rays were also conducted on the thoracic spine in 
December 1996, which revealed twelve paired ribs, spine 
otherwise normal.  Overall impression was twelve paired 
vertebrae.  An MRI conducted of the cervical spine in January 
1997 revealed, in part, a herniated nucleus pulposus at C4-5.  
An MRI of the thoracic spine conducted that same month 
revealed, in part, slight bulging of the annulus fibrosus at 
the T6-7 interspace.  Nothing in these records related the 
degenerative changes of the lumbar, cervical, and/or thoracic 
spines to the veteran's period of active duty.

In the April 1997 rating decision, the RO, among other 
things, denied service connection for herniated disc L5-S1 as 
not well grounded.  Similarly, his cervical and thoracic 
spine claims were denied by the March 1999 rating decision as 
not well grounded.  The RO has stated for all of these claims 
that there was no clinical evidence linking the disabilities 
to the veteran's period of active duty.  The veteran appealed 
these decisions to the Board.

The veteran's September 1996 personal hearing focused on the 
his CSR claim, and provided no pertinent testimony regarding 
his lumbar, cervical, and/or thoracic spines.  At the July 
1997 personal hearing, it was contended, among other things, 
that the veteran's disc herniation was incurred while on 
active duty.  It was noted that the veteran complained of 
back pain at the February 1995 VA medical examination, which 
was only four months after his discharge from service.  
However, the veteran testified that the examiner did not 
examine his back.  The veteran also testified that he first 
began to experience back pain in 1982 while doing masonry 
work where he was continually bent over, laying block and 
brick.  He testified that after this period he continued to 
experience back pain "every now and then" throughout his 
military service.  The veteran testified that he self-treated 
his back pain.  For example, he would soak it in hot water.  
Additionally, he indicated that his back was also hurt by 
participating in military exercises and real world missions, 
such as jumping out the back of a "deuce-and-a-half."  
Moreover, the veteran indicated that VA physicians had 
informed him that his disc herniation was not due to any 
specific injury, but was a condition that built up over time.  
These physicians apparently also indicated that his knee 
problems were due to his herniated disc.  The veteran 
testified that he had only sought medical treatment for his 
back pain at the VA.  

It is noted that the evidence on file includes several 
statements from the veteran in which he reiterated that he 
experienced continuity of back pain symptomatology since his 
military service.  He also described the medical treatment he 
had received for his spinal disorders, as well as the 
symptoms he experienced as a result of these disorders.

The Board also notes that numerous medical records are on 
file concerning the veteran's service-connected CSR, 
including several VA examination reports.  Also on file are 
medical records concerning the veteran's headaches and 
depression claim, as well as a May 1996 VA examination for 
diseases of the heart.  However, none of these records 
contain any pertinent findings regarding the veteran's 
lumbar, cervical, and/or thoracic spines.

In a February 2000 statement, the veteran's representative 
noted, in part, that the veteran filed a claim for knee and 
shoulder pain after he retired from service in 1994.  While 
nothing was found on the VA examination or the service 
medical records, the representative asserted that the veteran 
did have pain and that the source of this pain was 
sufficiently elusive to escape detection.  Further, the 
representative asserted that, two years after his discharge, 
the source of the veteran's back pain was identified as his 
herniated disc L5-S1, as well as the degenerative changes to 
the cervical and thoracic spines.  Therefore, the 
representative contended that it was reasonable to assume 
that these conditions did become manifest during the 
presumptive period.  The representative requested that the 
Board grant service connection for these disabilities, or, in 
the alternative, to request an independent medical opinion as 
to the approximate time of onset for the claimed conditions.  
Furthermore, the representative contended that certain M21-1 
provisions required a full development by the RO prior to 
making a well-grounded determination.  Thus, the 
representative asserted that if the Board determined the 
claim was not well-grounded, then it should remand the case 
for compliance with those M21-1 provisions.


Analysis.  In the instant case, the Board finds that the 
veteran's claims of entitlement to service connection for 
herniated disc L5-S1, degenerative changes of the cervical 
spine, and degenerative changes of the thoracic spine are not 
well grounded.

As a preliminary matter, the Board notes that even though 
arthritis is a chronic disease entitled to presumptive 
service connection, no competent medical evidence is on file 
which shows that the veteran's degenerative changes of the 
lumbar, cervical, and/or thoracic spines were present during 
service or to a compensable degree within the first post-
service year.  Therefore, he is not entitled to a grant of 
service connection on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  

As mentioned above, the representative has asserted that it 
is reasonable to presume that these disabilities were present 
during the presumptive period due to the veteran's reported 
continuity of symptomatology, and the fact that his lumbar, 
cervical, and thoracic spine disorders were identified within 
two years of the veteran's discharge from service.  However, 
the regulations are clear that these conditions must be shown 
by competent medical evidence either during service or within 
the first post-service year.  Further, no competent medical 
evidence has been submitted to support this assertion.  The 
Board cannot base its decisions on its own unsubstantiated 
medical conclusion, but must support any medical conclusions 
through citation to independent medical evidence in the 
record or to citation of learned treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Although the veteran is not entitled to a grant of service 
connection on a presumptive basis, he may still be entitled 
to a grant of service connection for these spinal 
disabilities if all the evidence, including that pertinent to 
service, establishes that these disabilities were incurred in 
service.  38 C.F.R. § 3.303(d).

Initially, the Board finds that competent medical nexus 
evidence is necessary in order to well ground the veteran's 
lumbar, cervical, and thoracic spine claims.  As indicated 
above, the veteran was not diagnosed with chronic 
disabilities for any of these spines during service or within 
the first post-service year.  Further, the veteran's spines 
are internal, and not subject to lay observation.  While the 
veteran has alleged continuity of symptomatology of back 
pain, the Board notes that in Voerth v. West, 13 Vet. App. 
117 (1999) the United States Court of Appeals for Veterans 
Claims (Court) stated that the holding in Savage does not 
eliminate the requirement of medical nexus evidence when a 
claimant alleges continuity of symptomatology.  Rather, a 
claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Moreover, in Clyburn v. 
West, 12 Vet. App. 296, 301 (1999), the Court held that while 
a veteran, as a lay person, is competent to testify to the 
pain he has experienced since his military service, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition.

No competent medical evidence is on file which relates the 
veteran's herniated disc L5-S1, degenerative changes of the 
cervical spine, and/or degenerative changes of the thoracic 
spine to his period of active duty, to include his reported 
back pain therein.  The only evidence to support the claim 
are the veteran's own contentions.  Issues of medical 
diagnosis or medical causation require competent medical 
evidence in order to have probative value.  See Grottveit at 
93.  Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
well ground the claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board has determined that 
the veteran's claims of entitlement to service connection for 
herniated disc L5-S1, degenerative changes of the cervical 
spine, and degenerative changes of the thoracic spine are not 
well grounded and must be denied.  As the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the contention that certain M21-1 provisions 
require a full development by the RO prior to making a well-
grounded determination, the Board notes that it is required 
to follow the precedent opinions of the Court.  38 U.S.C.A. § 
7269; see also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well-grounded.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998), the Federal Circuit upheld the 
Court's interpretation of 38 U.S.C.A. § 5107(a) and held that 
VA has no duty to assist the claimant in the absence of a 
well-grounded claim.  Moreover, in Morton v. West, 12 Vet. 
App. 477 (1999), the Court expressly rejected the argument 
that the provisions of the M21-1 manual require a duty to 
assist prior to the submission of a well-grounded claim.  In 
fact, the Court's decision in Morton held that VA cannot 
assist a veteran in the absence of a well-grounded claim.  
Finally, the Board notes that the M21-1 provisions referred 
to by the veteran's representative have been rescinded by the 
VA Under Secretary for Benefits by VBA Letter 20-99-60 (Aug. 
30, 1999).

Even in the case of a not well-grounded claim, VA may, 
dependent on the facts of the case, have a duty to notify the 
veteran of the evidence needed to support his claim.  38 
U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).  Accordingly, the Board has examined all evidence 
of record with a view towards determining whether the 
appellant has notified VA of the possible existence of 
evidence which would render her claim well grounded.  The 
Board finds that no such information is of record.  See 
McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); Beausoleil 
v. Brown, 8 Vet. App. 69, 80 (1995); see also generally 
Stuckey v. West, 13 Vet. App. 163, 175 (1999), (observing in 
part that when it is alleged that there is specific evidence 
that would manifestly well ground a claim, VA has a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application.") (Emphasis added).  
As noted above, the veteran has testified that all of his 
medical treatment has been through VA.  To the extent the 
veteran indicated that VA physician informed him that his 
spinal disorders were related to service, it has been held 
that a lay person's account of what a medical professional 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette, 8 Vet. 
App. at 77.  Consequently, this testimony is not entitled to 
probative value in the instant case.  Moreover, as stated 
above, a review of the VA medical records on file contain no 
competent medical nexus opinions to well ground the any of 
veteran's spinal disorder claims.

II.  Headaches

Background.  The veteran's head, face, neck, and scalp were 
clinically evaluated as normal on service examinations 
conducted in July 1975, November 1979, February 1985, and 
January 1990.  Further, on Reports of Medical History dated 
in July 1975, November 1979, and February 1985, the veteran 
reported that he had not experienced frequent or severe 
headache.  However, on his May 1994 Report of Medical 
History, the veteran stated that he had experienced frequent 
or severe headache.  Additionally, an undated clinical record 
stated, in part, that the veteran had experienced frequent 
severe headaches since 1994, secondary to CSR.

No pertinent findings were made regarding the veteran's 
headaches at the February 1995 VA medical examination, nor 
does it appear that the veteran complained of recurrent 
headaches at that time.  

On the May 1996 Civil Service examination, it was found that 
the veteran's head was within normal limits.  However, it was 
noted that the veteran had recurrent headaches for which he 
took the medication "Feldene."

As noted above, various VA medical treatment records are on 
file which cover a period from February 1992 to March 1998.  
These records include copies of the service medical records, 
as well as statements from private physicians.  Among other 
things, these records show treatment for complaints of 
headaches on various occasions.  For example, in October 1995 
he was assessed with tension headaches.  In January 1996, it 
was noted that the veteran stated that he had experienced 
recurrent headaches for the past three yeas, and that it 
began when he had his vision problems (i.e. CSR).  Diagnostic 
impression indicated that it was felt the veteran's headaches 
were secondary to eye strain.  Records from the Mental Health 
Clinic, dated in January 1997, noted that the veteran had 
been referred from the Denver VA Neurology Service because 
they had not been able to come up with any significant 
neurological disorder that could explain the veteran's 
headaches and muscle cramps, and that they wondered about 
psychological factors.  While this report proceeded to 
summarize various stressful aspects of the veteran's life, no 
pertinent findings were made regarding the etiology of the 
veteran's headaches. 

In the April 1996 rating decision, the RO denied service 
connection for headaches.  The RO found that the service 
medical records were negative for any sort of chronic disease 
or disability process involving headaches.  Additionally, the 
RO stated that on his retirement examination, the veteran 
listed a history of headaches and remarks were made that they 
had been a problem since 1994 and were secondary to the eye 
problems.  However, actual treatment in service was not 
documented for headaches other than in conjunction with acute 
illnesses.  Post-service VA medical records showed treatment 
for headaches consistently diagnosed as tension headaches.  
Based on these records, the RO concluded that the evidence 
did not identify a chronic migraine or vascular type 
headache, merely tension headaches which were acute and 
transitory and not indicative of a separate disease or 
disability process.  The RO also stated that as a symptom of 
another condition, the headaches were not separately 
evaluated.

The veteran was informed of the June 1996 rating decision by 
correspondence dated that same month.  In September 1996, he 
submitted a statement in which he reported that he wanted to 
file a claim of service connection for depression and 
headaches as secondary to his service-connected eye condition 
(i.e. CSR).  Thereafter, his headache claim was denied as not 
well grounded by the April 1997 rating decision, and he 
proceeded to perfect a timely substantive appeal on this 
issue to the Board.

The veteran's September 1996 personal hearing focused on the 
his CSR claim, and provided no pertinent testimony regarding 
his headaches claim.  At the July 1997 personal hearing, it 
was contended, among other things, that both the veteran's 
headaches and depression were due to his service-connected 
CSR.  The veteran indicated that his VA eye doctor had 
informed him that his headaches were due to his CSR.

In a March 1998 Supplemental Statement of the Case, the RO, 
in part, confirmed and continued the denial of service 
connection for headaches as not well grounded.  Among other 
things, the RO stated that the available medical records 
contained no evidence specifically linking the veteran's 
service-connected eye disorder to either his psychiatric 
disorder or his headaches.  In fact, the RO noted that the 
September 1997 VA arranged eye examination - a copy of which 
is of record - indicated that the significant visual deficits 
reported by the veteran were themselves largely unrelated to 
the service-connected CSR, which was no longer an active 
process. 


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
headaches, claimed as secondary to CSR, is well grounded.  

As a general rule, evidentiary assertions in support of a 
veteran's claim are presumed credible for the purpose of 
determining whether the claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  In the instant case, the post-service 
medical records show that the veteran has been treated on 
various occasions for recurrent headaches.  As noted above, 
the veteran stated on his May 1994 Report of Medical History, 
that he had experienced frequent or severe headache.  
Furthermore, the undated service clinical record stated, in 
part, that the veteran had experienced frequent severe 
headaches since 1994, secondary to CSR.  Although the RO 
referred to this document as the veteran's reported history, 
the Board notes that it is not entirely clear whether or not 
this document was completed by the veteran or a competent 
medical care provider.  Consequently, it appears that the 
veteran satisfies the chronicity standard for a well-grounded 
claim pursuant to Savage, supra.  Even if it did not, the VA 
medical treatment records from January 1996 indicate that the 
veteran experiences headaches due to eye strain.  Since the 
service-connected CSR is an eye disorder, the Board finds 
that this record provides the requisite medical nexus to well 
ground the veteran's claim.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
headaches does not end with the finding that the case is 
well-grounded.  In determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

In the instant case, the Board acknowledges that it is not 
entirely clear that the undated clinical record was completed 
by the veteran or a competent medical professional.  Even if 
completed by a competent medical professional, it is not 
clear whether this statement was based upon an examination of 
the veteran, or whether it was based entirely upon the 
veteran's reported history.  As stated above, it has already 
been determined that the veteran is not qualified to make a 
medical opinion.  See Espiritu, supra.  Thus, any opinion 
based solely upon the veteran's reported history would not 
qualify as competent medical evidence.  Furthermore, the 
Board notes that it is not entirely clear that the veteran 
has a chronic headache disorder.  The Court held in Sanchez-
Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999) 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  The fact that the veteran experiences headaches as 
a result of eye strain does not in and of itself show that he 
has a chronic headache disorder, since it is not clear that 
this "eye strain" is a chronic disability as opposed to an 
acute symptom.  Additionally, as noted by the RO in the March 
1998 Supplemental Statement of the Case, the September 1997 
VA arranged eye examination questions whether the veteran's 
current vision problems are due to his service-connected CSR.

For the reasons stated above, the Board is of the opinion 
that a contemporaneous and comprehensive examination of the 
veteran would materially assist in resolving this case.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the Board concludes that a remand is necessary 
in the instant case with respect to the veteran's headaches 
claim.

III.  Depression

Background.  The veteran's psychiatric condition was 
clinically evaluated as normal on the July 1975 service 
examination.  At the time of this examination, the veteran 
reported that he had never experienced depression or 
excessive worry, nor nervous trouble of any sort.  
Thereafter, the service medical records show that the veteran 
was hospitalized for three days in August 1978 due to 
anxiety, depression, and psychosomatic complaints because of 
marital discord.  Overall diagnosis was adjustment reaction 
(marital life precipitation).  His psychiatric condition was 
subsequently evaluated as normal on the service examinations 
conducted in November 1979, February 1985, and January 1990.  
On his May 1994 Report of Medical History, the veteran stated 
that he had not experienced depression or excessive worry, 
nor nervous trouble of any sort.  It is further noted that on 
the undated clinical record, the veteran denied a personal or 
family history of psychosis, among other things.

The evidence on file includes a November 1995 psychiatric 
consultation report.  Among other things, it was noted that 
the veteran had been diagnosed with CSR, and that while there 
was some question as to the seriousness of this problem, the 
veteran believed he had significant problems.  The veteran 
denied the presence of overt anxiety and/or depression, 
although he did feel "frustrated."  In addition to his 
physical problems, he had some stressors from his personal 
life, including his wife's health and the fact that he was 
named in a paternity suit.  Following examination of the 
veteran, the examiner's impression was that the veteran 
appeared to have some symptoms of low grade "chronic" 
anxiety.  However, the examiner stated that due to the fact 
the veteran was somewhat of a diagnostic question, it was 
decided to get an MMPI test done and that this was in the 
process of being completed.  

As noted above, various VA medical treatment records are on 
also file which cover a period from February 1992 to March 
1998.  These records include copies of service medical 
records, as well as statements from private physicians.  
Among other things, these records include reports of 
psychiatric counseling in 1996 and 1997.  These records show 
that the veteran expressed concern regarding his family and 
financial situation.  For example, as noted above, the 
veteran was referred to the Mental Health Clinic in January 
1997 regarding his complaints of headaches.  It was indicated 
that the veteran had issues of stress related to his having 
to pay child support for a child he did not believe was his, 
and concerns regarding his wife and daughter.  These records 
also indicate that the veteran was prescribed the medication 
Zoloft because of his complaints of depression.

In the April 1996 rating decision, the RO denied service 
connection for depression as not well grounded.  The RO found 
that the service medical records were negative for any sort 
of chronic psychiatric disorder, showing that he was seen for 
marital problems on only one occasion.  Regarding the post-
service medical records, the RO found that none of these 
records showed a diagnosis of a chronic acquired psychiatric 
disorder or that any psychiatric disorder was related to the 
service-connected CSR or other service-connected condition.

The veteran was informed of the June 1996 rating decision by 
correspondence dated that same month.  In September 1996, he 
submitted a statement in which he reported that the wanted to 
file a claim of service connection for depression and 
headaches as secondary to his service-connected eye condition 
(i.e. CSR).  Thereafter, his depression claim was denied as 
not well grounded by the April 1997 rating decision, and he 
proceeded to perfect a timely substantive appeal on this 
issue to the Board.

The veteran's September 1996 personal hearing focused on the 
his CSR claim, and provided no pertinent testimony regarding 
his depression claim.  At the July 1997 personal hearing, it 
was contended, among other things, that both the veteran's 
headaches and depression were due to his service-connected 
CSR.  The veteran confirmed that he was only treated on one 
occasion during service, and that it was for marital 
problems.  He testified that he was treated at the VA for 
depression, and that he was referred for this treatment by 
his VA eye doctor.  Further, he testified that his 
psychiatrist had informed him that his depression was due to 
a severe change in lifestyle, as well as the pain he 
experienced from his headaches and throughout his body.  This 
change in lifestyle was due to the serious adjustment the 
veteran experienced as a result of poor eyesight.  He 
indicated that he had trouble obtaining and/or retaining work 
because of his eye disability.

In a March 1998 Supplemental Statement of the Case, the RO, 
in part, confirmed and continued the denial of service 
connection for depression as not well grounded.  Among other 
things, the RO noted the findings of the November 1995 
psychiatric consultation report.  Further, the RO stated that 
the other available medical records contained no evidence 
specifically linking the veteran's service-connected eye 
disorder to either his psychiatric disorder or his headaches.  
In fact, the RO noted that the September 1997 VA arranged eye 
examination - a copy of which is of record - indicated that 
the significant visual deficits reported by the veteran were 
themselves largely unrelated to the service-connected CSR, 
which was no longer an active process.  The RO also noted 
that the medical records from 1997 referred to the veteran's 
concerns regarding significant financial difficulties.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
depression, claimed as secondary to CSR, is well grounded. 

The Board notes that the veteran was treated for anxiety 
during service regarding his family situation, and post-
service medical records indicate that the veteran continues 
to experience anxiety as a result of family concerns.  In 
fact, it is noted that the November 1995 psychiatric 
consultation report diagnosed low grade "chronic" anxiety.  
Consequently, it appears that the veteran satisfies the 
chronicity standard for a well-grounded claim pursuant to 
Savage, supra.  Moreover, the November 1995 psychiatric 
consultation report tends to indicate that the veteran's 
anxiety was due, in part, to his physical problems such as 
the service-connected CSR.  Furthermore, it is noted that the 
VA psychiatric counseling records show that the veteran was 
treated for concerns regarding his financial situation.  As 
indicated above, the veteran has asserted that he has 
employment difficulties as a result of his service-connected 
CSR.  Thus, these records appear to also provide the 
requisite medical diagnosis and nexus for a well grounded 
claim pursuant to Caluza, supra.

As with the headaches claim, adjudication of the veteran's 
claim of service connection for depression does not end with 
the finding that the case is well-grounded.  Turning to the 
merits of this claim, the Board acknowledges that it is not 
entirely clear whether or not the veteran currently has a 
chronic acquired psychiatric disorder.  For instance, the 
November 1995 psychiatric consultation examiner stated that 
the veteran was somewhat of a diagnostic question.  
Additionally, the fact that the veteran experiences anxiety 
over family and financial concerns does not in of itself 
prove that he has a chronic acquired psychiatric disorder.  
His anxiety might be a legitimate reaction to legitimate 
concerns.  Moreover, no competent medical evidence is on file 
to the effect that the veteran's symptoms of anxiety and 
depression are due to an acquired psychiatric disorder as 
opposed to a personality disorder.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

For the reasons stated above, the Board is of the opinion 
that additional development is necessary in order to 
determine whether or not the veteran does in fact have an 
acquired psychiatric disorder, and, if so, whether such a 
disorder was incurred in or aggravated by his period of 
active duty, to include his service-connected CSR.  
Accordingly, a remand is also warranted in order to resolve 
the veteran's depression claim.


ORDER

Entitlement to service connection for herniated disc L5-S1 is 
denied.

Entitlement to service connection for degenerative changes of 
the cervical spine is denied.

Entitlement to service connection for degenerative changes of 
the thoracic spine is denied.

The claim of entitlement to service connection for headaches, 
as secondary to CSR, is well grounded.  To this extent only, 
the appeal is granted.

The claim of entitlement to service connection for 
depression, as secondary to CSR, is well grounded.  To this 
extent only, the appeal is granted.


REMAND

In general, when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claim for an increased 
evaluation for his CSR is well-grounded.  Because the claim 
is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  For the reasons stated below, the Board finds 
that additional development is necessary with respect to this 
claim.

The veteran's service medical records show that he was 
diagnosed with CSR while on active duty.  Service connection 
was subsequently granted for this disability by a June 1995 
rating decision.  A 10 percent disability rating was 
assigned, effective December 1, 1994.  This rating was 
subsequently increased to 20 percent by an April 1997 rating 
decision, effective December 1, 1994.

Although VA treatment records are on file up to and including 
March 1998, the Board notes that the veteran's last VA 
examination for evaluation of his CSR was conducted in 
September 1997.  Since this examination occurred more than 
two years ago, the Board is of the opinion that the evidence 
on file may not accurately reflect the current severity of 
the veteran's service-connected CSR.  Therefore, as with the 
headaches and depression claims, the Board is of the opinion 
that a contemporaneous and comprehensive examination of the 
veteran would materially assist in resolving this case.  See 
Green, supra.  Accordingly, the Board concludes that a remand 
is also necessary in the instant case in order to resolve the 
CSR claim.

For the reasons stated above, the Board has determined that 
examinations are necessary for a full and fair adjudication 
of the veteran's depression, headaches, and CSR claims.  
Accordingly, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
con-junction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board further notes that it has been held that a claim 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case here 
with the veteran's CSR, remains an "original claim" and is 
not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Since the veteran's claim 
for a higher evaluation is from an initial rating award, the 
concept of "staged ratings," applies in the instant case.

As the Board has determined that additional development is 
necessary regarding the veteran's depression, headaches, and 
CSR claims, it will also defer resolution of the veteran's 
TDIU claim.  The resolution of these issues may determine 
whether or not the veteran is entitled to a TDIU.  
Consequently, the Board finds that the veteran's TDIU claim 
is inextricably intertwined with the resolution of his 
headaches, depression, and CSR claims.

The Board also notes that at his September 1997 personal 
hearing, the veteran testified that he had applied for VA 
vocational rehabilitation.  No records appear to be on file 
regarding this claim.  The Board is of the opinion that such 
records could be pertinent to resolving the veteran's TDIU 
claim.  Furthermore, pursuant to Bell v. Derwinski, 2 Vet. 
App. 611 (1992), VA is deemed to have constructive possession 
of those records, and the failure of the RO or the Board to 
consider any such records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  See 
also VAOPGCPREC 12-95.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
headaches, depression, and CSR.  After 
securing the necessary release, the RO 
should obtain those records not on file.

2.  The RO should also associate any 
records created in conjunction with the 
veteran's application for VA vocational 
rehabilitation with the records assembled 
for appellate review.

3.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and severity of his service-
connected CSR.  The claims folder should 
be made available to the examiner for 
review before the examination.  

4.  The veteran should be also be 
scheduled for examination(s) to determine 
the nature and etiology of his headaches 
and depression.  The claims folder should 
be made available to the examiner(s) for 
review before the examination(s).  For 
any chronic headache and/or chronic 
acquired psychiatric disorder identified 
on these examination(s), the examiner(s) 
should express opinions as to whether the 
headache disorder and/or the acquired 
psychiatric disorder can be clearly 
dissociated from the symptoms noted while 
the veteran was on active military 
service, and whether there is any 
etiological relationship between any such 
disorder and the veteran's service-
connected CSR.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the record.  The RO's decision should 
reflect consideration of the concept of 
"staged ratings" pursuant to Fenderson, 
supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.8



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



